Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7-9, 11-21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations of the belt maintaining the energy-transferring element at the shoulder height of the child when the child is placed in the accommodation region. However, there is no support for such limitations in the specifications. Applicant states the paragraph 0045 and 0046 have support for the limitations. However, there is no recitation in those paragraphs (or in any part of the specifications) that clarifies in which way the belt is maintaining the energy-transferring element. 
Claim 23 recites the limitations of the location of the first end of the belt enables the energy-transferring element to be positioned at a shoulder height of the child when the child is placed in the accommodation region.
However, there is no support in the specification that explains the belt enabling the energy-transferring element. 
Response to Arguments
Applicant's arguments filed 1 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that Hou fails to disclose its shoulder belt maintaining the energy-transferring element at the shoulder height of the child when the child is placed in the accommodation region.
However, Hou in figure 4 discloses the sides 322, 41 are at shoulder height of the child. The seat belt is not shown the figure but the seat belt slot is under the shoulder and it is inherent the belt will maintain the position of the sides on the shoulder height. 
Regarding Sizemore, applicant argues that its five-point harness 24 (or other suitable child restraint system) maintaining the energy-transferring element at the shoulder height of the child when the child is placed in the accommodation region
However, Sizemore discloses in figure 2, the side members around the shoulder height of the user when the belt is passed between the head and trunk region. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 11, 12 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2010/0078976) in view of Ive (5,586,351).
Regarding claims 1, 2, 6-9 11 and 12, Hou et al. disclose a newborn insert 3 for a child safety seat, comprising: an accommodation region for a child, the accommodation region comprising a head region 313 configured to accommodate a head of the child and a trunk region 321 configured to accommodate a portion of a body of the child, and an energy-transferring element 41 comprising an inherently stable component and configured to direct energy away from a head of the child toward a shoulder region of the child in response to a lateral force acting on the child safety seat, wherein the energy-transferring element is coupled to an upper half of the trunk region, the upper half of the trunk region adjacent the head region (the top corner is over the shoulder region and pointing upward toward the head region) such that the energy-transferring element is positioned at a shoulder height of the child when the child is placed in the accommodation region, and wherein the head region and the trunk region are coupled with one another such that a belt of the child safety seat can be passed between the head region and the trunk region, the belt maintaining the energy-transferring element at the shoulder height of the child when the child is placed in the accommodation region.
Hou fails to disclose the head region is comprised of a first material and wherein the inherently stable component is comprised of a second material, the second material being different from the first material of the head region. 
Ive discloses the head region 40 is comprised of a first material and wherein the inherently stable component 62 is comprised of a second material, the second material being different from the first material of the head region. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Ive and use second material for the stable component than the head region in the invention of Hou for the purpose of protecting the infant without causing any discomfort. 
Regarding claim 2, Hou et al. further disclose wherein the inherently stable component consists of expanded polystyrene, EPS (para 0032).
Regarding claim 7, Hou et al. further discloses wherein the head region and the trunk region are coupled with one another such that a slot 334 is formed between the head region and the trunk region as a positioning aid for the belt.
Regarding claims 8 and 9, Hou et al. further discloses wherein the head region and the trunk region each comprise an insert of a foam material, wherein the foam material comprises polyurethane foam. 
Regarding claim 11, Hou et al. further discloses further comprising a second energy-transferring element 41 with a corresponding inherently stable component, wherein the second energy-transferring element is coupled to an upper half of the trunk region facing the head region such of the child that the second energy-transferring element is positioned at the shoulder height of the child when the child is placed in the accommodation region, wherein the energy- transferring element is coupled to a first side of the trunk region and the second energy- transferring element is coupled to a second side of the trunk region, the first side being opposite from the second side1
Regarding claim 12, Hou et al. further discloses a baby car seat 10 comprising the newborn insert according to claim 1.
Regarding claim 19, Hou et al. further disclose wherein the inherently stable component of the energy-transferring element is resilient, relative to the head region (made of foam material which is resilient), to direct energy toward the shoulder region of the child and away from the head of the child, in response to the lateral force acting on the child safety seat, and the head region is deformable (see figure 4), relative to the inherently stable component, such that the head region dampens an impact of the head in the head region due to the lateral force.
Regarding claim 20 Hou et al. disclose first material of the head region comprises a polyurethane foam.
However, Huo et al. as modified has no limitations that prevents from using the second material of the inherently stable component comprises a coarse-poured foam.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to use any foam material to reduce cost, since it has been held to be within the general skill of a worker in the art to select a ornamental design on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim, Hou et al. as modified has no limitations that prevent from using first material of the head region comprises a polyurethane foam and the second material of the inherently stable component comprises an expanded polystyrene.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to use any foam material to reduce cost, since it has been held to be within the general skill of a worker in the art to select a ornamental design on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sizemore (7,747,780) in view of Hou et al. and Ive.
Regarding claim 1, Sizemore discloses a newborn insert 10 for a child safety seat, comprising: an accommodation region for a child, the accommodation region comprising a head region 37 configured to accommodate a head of the child and a trunk region 38 configured to accommodate a portion of a body of the child, and an energy-transferring element comprising an inherently stable component 42 and configured to direct energy away from a head of the child to a lateral force acting on the child safety seat, wherein the energy-transferring element is coupled to the trunk region facing the head region.
Sizemore fails to disclose an energy-transferring element comprising an inherently stable component and configured to direct energy away from a head of the child toward a shoulder region of the child in response to a lateral force acting on the child safety seat, wherein the energy-transferring element is coupled to an upper half of the trunk region the upper half of the trunk region adjacent the head region such that the energy-transferring element is positioned at a shoulder height of the child when the child is placed in the accommodation region, and wherein the head region and the trunk region are coupled with one another such that a belt of the child safety seat can be passed between the head region and the trunk region, the belt maintaining the energy-transferring element at the shoulder height of the child when the child is placed in the accommodation region.
Hou et al. disclose an energy-transferring element comprising an inherently stable component 41 and configured to direct energy away from a head of the child toward a shoulder region of the child in response to a lateral force acting on the child safety seat, wherein the energy-transferring element is coupled to an upper half of the trunk region 321 the upper half of the trunk region adjacent the head region such that the energy-transferring element is positioned at a shoulder height of the child when the child is placed in the accommodation region, and wherein the head region and the trunk region are coupled with one another such that a belt of the child safety seat can be passed between the head region and the trunk region, the belt maintaining the energy-transferring element at the shoulder height of the child when the child is placed in the accommodation region.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Hou et al. and use the side cushion with high shoulder support in the invention of Sizemore in order to allow the user to lean their head on it without discomfort.
Furthermore, Sizemore fails to disclose the head region is comprised of a first material and wherein the inherently stable component is comprised of a second material, the second material being different from the first material of the head region. 
Ive discloses the head region 40 is comprised of a first material and wherein the inherently stable component 62 is comprised of a second material, the second material being different from the first material of the head region. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Ive and use second material for the stable component than the head region in the invention of Sizemore for the purpose of protecting the infant without causing any discomfort. 
Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sizemore (7,747,780) in view of Hou et al. and Ive, as applied to claim 1 above and further in view of Tsuge et al. (4,775,183).
Regarding claim 13, Tsuge et al. disclose the energy-transferring element comprises a plurality of pockets 26 (on both sides), wherein each pocket of the plurality of pockets consists of an inherently stable material 28 configured to direct energy away from the head of the child toward the shoulder region of the child in response to the lateral force acting on the child safety seat.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Tsuge et al. and use pocket for the stable material in the invention of Sizemore so that the material can be easily accessed for cleaning or replacement. 
Regarding claim 14, Hou et al. disclose wherein the inherently stable material is expanded polystyrene (any material including foam and EPS). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Hou et al. and use polystyrene in the invention of Sizemore because it is simple, lightweight and inexpensive. 
Regarding claim 15, Sizemore as modified has no limitations that prevents from using the inherently stable material in each pocket has a thickness between 15mm to 30mm.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to use any thickness to achieve maximum comfort, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 16, Hou et al. disclose each of the trunk region 321 and the head region 313 comprise a foam insert configured to increase the comfort of the child.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Hou et al. and use polystyrene in the invention of Sizemore because it is simple, lightweight and inexpensive. 
Regarding claim 17, Sizemore as modified has no limitations that prevent from using the foam insert of the head region has a thickness between 10mm to 40mm, and wherein the foam insert of the trunk region has a thickness between 5mm to 20mm.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to use any thickness to achieve maximum comfort, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Sizemore as modified with Hou et al. disclose the head region comprises a middle segment 37 having a first side and a second side opposite from the first side and a first lateral segment 41 extending laterally from the first side and a second lateral segment 43 extending laterally from the second side, wherein the middle segment comprises the foam insert (Taught by Hou et al.), and wherein the first lateral segment and the second lateral segment comprise a dampening element (cushion) configured to protect the head of the child.
Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2010/0078976) in view of Ive (5,586,351) and Barger (7,547,065).
Regarding claim 22, the claim is rejected as set forth in para 14-18 above. 
However, Hou et al. fail to disclose a belt to secure a child to the child safety seat, the belt attached to the child safety seat at a first end of the belt and configured at a second end of the belt to anchor into a lock, wherein a location of the first end of the belt is adjustable.
Barger discloses a belt 32 to secure a child to the child safety seat, the belt attached to the child safety seat at a first end 102 of the belt and configured at a second end 36 of the belt to anchor into a lock, wherein a location of the first end of the belt is adjustable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Barger and use the adjustable strap in the invention of Hou et al. for the purpose of accommodating users of all size and shape with low cost. 
Regarding claim 23, Hou et al. further disclose the location of the first end of the belt enables the energy-transferring element to be positioned at a shoulder height of the child when the child is placed in the accommodation region.
Regarding claim 24, Hou et al. as modified with Barger further disclose the location of the first end of the belt is adjustable along a lying region of the child safety seat (it adjusts along the back of the user).
Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sizemore in view of Hou et al. (US 2010/0078976) in view of Ive (5,586,351) and Barger (7,547,065).
Regarding claim 22, the claim is rejected as set forth in para 24-31 above. 
However, Sizemore fails to disclose a belt to secure a child to the child safety seat, the belt attached to the child safety seat at a first end of the belt and configured at a second end of the belt to anchor into a lock, wherein a location of the first end of the belt is adjustable.
Barger discloses a belt 32 to secure a child to the child safety seat, the belt attached to the child safety seat at a first end 102 of the belt and configured at a second end 36 of the belt to anchor into a lock, wherein a location of the first end of the belt is adjustable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Barger and use the adjustable strap in the invention of Sizemore for the purpose of accommodating users of all size and shape with low cost. 
Regarding claim 23, Sizemore further discloses the location of the first end of the belt enables the energy-transferring element to be positioned at a shoulder height of the child when the child is placed in the accommodation region.
Regarding claim 24, Sizemore as modified with Barger further discloses the location of the first end of the belt is adjustable along a lying region of the child safety seat (it adjusts along the back of the user).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/Primary Examiner, Art Unit 3636